ON MOTION FOR REHEARING.
HAWKINS, Judge.
In his motion for rehearing appellant urges certain exceptions to the charge, and to the refusal of special charges. We have examined each of his contentions and think they are without merit.
*629Regarding appellant’s renewed contention that the trial of his case should have been postponed until the question of his right to bail had been passed upon by this court in an appeal from an order denying bail, it occurs to the writer that what was said upon the subject both in the original opinion written by Judge Lattimore, and in the concurring opinion written by Presiding Judge Morrow is absolutely sound, and that anything further would merely be a multiplication of words. The exact point was decided adversely to appellant’s contention in Sapp v. State, 87 Texas Crim. Rep., 621. There is nothing in the record to intimate that the learned trial judge was acting arbitrarily in- the matter to embarrass appellant, nor is there anything which questions the good faith of the court in an effort to exercise the discretion which was necessarily vested in him under the circumstances.
The motion for rehearing is overruled.

Overruled.

DISSENTING OPINION ON MOTION FOR REHEARING.